Powell, J.
1. The fact that an attorney or party interested in the ease wrote the answer of the magistrate to a writ of certiorari affords ground for an exception to the answer, but not for a motion to dismiss the certiorari.
2. Irrespective of the merits of the ease otherwise, there was no error in sustaining the certiorari, since it was disclosed by the record that the magistrate had rendered judgment in a garnishment case condemning the funds in the hands of the garnishee, without having any evidence that judgment had been rendered against the main defendant. Mitchell v. Great Atlantic etc. Tea Co., 7 Ga. App. 824 (68 S. E. 343), and eases there cited. Judgment affvrmed.